917 F.2d 1150
Ronnie BLACKWELL;  Joyce Blackwell, Appellants,v.CITY OF ST. CHARLES, Appellee.
No. 90-1105.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 11, 1990.Decided Nov. 7, 1990.

Appeal from the United States District Court for the Eastern District of Missouri;  John F. Nangle, U.S.D.C., Judge.
Bradley Pierce, St. Louis, Mo., for appellants.
Robert J. Krehbiel, St. Louis, Mo., for appellee.
Before ARNOLD and FAGG, Circuit Judges, and McMILLAN,* Senior District Judge.
PER CURIAM.


1
The Blackwells filed this 42 U.S.C. Sec. 1983 action against the City of St. Charles contending the City's policy requiring them to sign a petition for voluntary annexation before granting access to its sewer and water systems violates their constitutional rights.  The Blackwells are residents of unincorporated St. Charles County.  The district court granted summary judgment to the City and the Blackwells appeal.  We affirm.


2
The Blackwells assert the City's policy violates their first amendment right to free speech and their fourteenth amendment rights to due process and equal protection.  The district court correctly found the Blackwells have no legally enforceable right of access to the City's sewer and water systems, and accordingly, entered summary judgment for the City.  Blackwell v. City of St. Charles, 726 F.Supp. 256, 259 (E.D.Mo.1989).


3
Having thoroughly reviewed the record and considered the Blackwells' claims, we conclude further discussion of the issues would serve no useful purpose.  We thus affirm substantially for the reasons stated in the district court's opinion.  See 8th Cir.R. 47B.



*
 The HONORABLE JAMES B. McMILLAN, Senior United States District Judge for the Western District of North Carolina, sitting by designation